FILED
                                                 United States Court of Appeals
                                                         Tenth Circuit

                                                       March 26, 2009
                UNITED STATES COURT OF APPEALS
                                             Elisabeth A. Shumaker
                                                        Clerk of Court
                         FOR THE TENTH CIRCUIT


JERRY L. THOMAS, a/k/a Madyun
Abdulhaseeb,

           Plaintiff-Appellant,

v.                                             No. 08-6185
                                       (D.C. No. 5:07-CV-00599-W)
DAVID PARKER, Warden; RODNEY                  (W.D. Okla.)
REDMAN, Deputy Warden; BECKY
GUFFY, Warden’s Assistant; BETSY
HORMEL, AAPO; JIM REED,
Captain; SHANNON REED, Mailroom
Clerk; AMY MADISON, Notary
Public; DOUG BYRD, Programs
Director; JAY DRAWBRIDGE,
Chaplain; JUSTIN JONES, Director;
RICHARD KIRBY, General Counsel;
RON ANDERSON, Deputy General
Counsel; DEBBIE MORTON,
Designee of Director; LEO BROWN,
Volunteer Coordinator, Chaplain;
JO GWINN, Unit Manager;
BRANDY PAGE, Case Manager,

           Defendants-Appellees,

     and

KATRINA FRECH, CHSA; NURSE
CHESTER, R.N.; DENNIS COTNER,
Medical Services Administrator;
BRADO, Business Manager,

           Defendants.
                           ORDER AND JUDGMENT *


Before McCONNELL, McKAY, and GORSUCH, Circuit Judges.



      Oklahoma prisoner Jerry L. Thomas, also known as Madyun Abdulhaseeb,

appeals the district court’s judgment on all claims in favor of defendants.

Appellant proceeds pro se, and therefore we construe his pleadings liberally. See

Haines v. Kerner, 404 U.S. 519, 520 (1972). Our review of all aspects of the

decision is de novo. See Fields v. Okla. State Penitentiary, 511 F.3d 1109, 1112

(10th Cir. 2007) (“We review de novo the court’s finding of failure to exhaust

administrative remedies.”); Kay v. Bemis, 500 F.3d 1214, 1217 (10th Cir. 2007)

(“We review de novo the district court’s decision to dismiss an IFP complaint

under 28 U.S.C. § 1915(e)(2)(B)(ii) for failure to state a claim.”); McBride v.

Deer, 240 F.3d 1287, 1289 (10th Cir. 2001) (“We review a district court’s grant

of summary judgment de novo.”).

      The magistrate judge thoroughly examined the issues of lack of exhaustion

and failure to state a claim in her Report and Recommendation dated May 27,


*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent, except under the doctrines of law of the case, res judicata,
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.

                                        -2-
2008, which the district court adopted. We agree that Claims I, III, IV, V, VII,

VIII, IX, X, XI, XIII, XIV, XV, XVI, XVII, XIX, and XX were not

administratively exhausted; Claims XII and XVIII failed to state a claim; and

appellant declined to pursue Claims II and VI. Rather than needlessly adding to

the district court’s analyses, we affirm for substantially the reasons stated in the

district court’s decision dated July 25, 2008, and the Report and

Recommendation.

      Appellant’s motion to proceed without prepayment of fees and costs is

GRANTED. The judgment of the district court is AFFIRMED.


                                                     Entered for the Court



                                                     Michael W. McConnell
                                                     Circuit Judge




                                          -3-